Citation Nr: 1740141	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2016.  This matter was originally on appeal from rating decisions dated in June and December 2008 of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment.

2.  Resolving all reasonable doubt in favor of the Veteran, during the entire appeal period, he has been unable to secure or follow a substantially gainful occupation due solely to the effects of his service-connected disabilities.






CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  During the entire appeal period, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2016 Remand, the AOJ obtained outstanding VA treatment records, scheduled the Veteran for a VA psychiatric examination to assess the nature and severity of his PTSD, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Increased Rating

The Veteran seeks higher disabilities ratings for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that service connection for PTSD was granted in a December 2008 rating decision and a 10 percent evaluation was assigned effective June 9, 2008.  In a December 2009 rating decision, a 30 percent evaluation was assigned for PTSD effective February 27, 2009.  In a January 2012 rating decision, a 50 percent evaluation was assigned February 27, 2009.  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the U.S. Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5. The DSM-5 applies to claims certified to the Board on and after August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in January 2013. Consequently, the DSM-5 is not for application in this appeal.  The amendments replace those references in the VA regulations to the DSM-IV with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

Private treatment records from Linzey Faison Mental Health Associates indicate that in April 2008, the Veteran met once a week with a nurse practitioner.  On April 23, 2008, the Veteran reporting having suicidal ideation possibly by accident; however, he stated that he would not do it because of his religious beliefs.  His affect at that time was anxious.  Later that month and through August 2008, the Veteran denied suicidal ideation, and his affect was noted to have been appropriate.    

In a May 2008 letter from Dr. Scalf, the Veteran's treating psychologist, he stated that due to the management of his stress disorder, the Veteran was required to maintain a strict medical management of his medication and that he had to take his medication at certain times to maintain the success he had achieved in his treatment.  Dr. Scalf noted that if the Veteran was required to work a double shift; that he could not take his medication at the prescribed time; and that if he changed his regimen, his concentration and ability to perform his duties could be affected.  Dr. Scalf noted that the Veteran could perform his job assignment during his normal shift assignment with the regimen.  In a July 2008 letter, Dr. Scalf also added that the Veteran could work additional shifts as long as he could maintain his medication regimen. 

VA treatment records indicate that in July 2008, the Veteran met with a social worker due to his positive responses to the depression screen.  Examination was essentially normal except that the Veteran presented in slightly anxious mood.  The Veteran reported that he was somewhat depressed due to his medical/psychological condition that caused him to "black out" when under stress.  The Veteran described the "blackouts" as having the ability to move and talk but that for several seconds or minutes could not recall that period of time.  The Veteran stated that the episodes had occurred since his return from Vietnam and that he received a concussion from a grenade.  The Veteran reported no "blackout" episodes in the prior six to seven years but indicated that he had two such episodes in 2008.  One incident occurred when the Veteran was riding his motorcycle with his brother and was pulled over by the police.  He stated that the next thing he knew, he was being helped by medics and had sustained a severe cut under his eye when he apparently fell off of his bike after being pulled over.  The Veteran reported that his most recent "blackout" occurred at work.  He and another staff member had to restrain a boy.  The Veteran reported that no one was injured, but that there was a period of time that he had a hold on the boy's wrist and somehow moved from "point A to point B" without remembering anything in between.  Assessment was rule out PTSD with psychotic, rule out seizure disorder, rule out TBI.  

The Veteran presented in August 2008 with complaints of "blackouts" as well as time and memory loss.  The Veteran reported that his first episode was in late April 1970 and that his last episode occurred in January 2008 when he was working as a counselor at a school for boys.  The Veteran reported that a fight broke out, and he was not sure what happened next but he ended up screaming while restraining a student more forcefully than usual.  He was referred to a private psychologist who diagnosed him as having PTSD and prescribed Lexapro and Seroquel.  At that time, the Veteran was on medical leave due to the "blackout" incident.  The Veteran noted that his private physician had prescribed Lexapro for violent dreams.  The Veteran reported that he was married to his third wife and had two adult sons.  The Veteran reported that he and his wife liked to travel, that they both had motorcycles, and that they toured across the U.S. and Canada.  The Veteran reported that his first suicidal ideation was post Vietnam when he was having difficulties adjusting and that he had ongoing suicidal thoughts throughout his life since that time.  He reported having no suicidal attempts stating that his religion kept him under control.  Mental status examination was essentially normal except that his mood was anxious and his insight was impaired as he lacked an understanding of his problems but that he was seeking professional help to develop such understanding.  The problem list included blackouts, nightmares of violence (mostly of explosions), and panic attacks (6 episodes in 9 years, all at work).  Axis I diagnoses included rule out PTSD, rule out seizure disorder, and rule out dissociative amnesia.  A GAF of 45 was assigned.

In an August 2008 letter, Dr. Scalf added that the Veteran had been able to handle the stress relatively well with the insecurities related to his job and that he felt that he could continue to provide excellent treatment to the young men with  minor adjustments to his schedule.

Private treatment records from Linzey Faison Mental Health Associates indicate that in September 2008, the Veteran reported suicidal ideation with no plan or intent.  The Veteran reported that he startled easily, that he was having nightmares, and that he continued to have flashbacks more frequently.  

The Veteran presented to VA in September 2008 for psychiatric evaluation.  The Veteran reported that in January 2008, there was an incident at work which made him realize that he had not resolved his Vietnam issues.  The Veteran reported that he worked with juveniles and that he and another employee broke up a fight between two adolescents.  The Veteran remembered restraining one of the kids on the wrist, and they were told to stand down; but he did not remember anything else until the captain touched him on the shoulder telling him to stop.  The Veteran stated that he found himself and the kid about 20 yards from the original location and he had his forearm across the kid's throat.  The Veteran noted that he was bothered by dreams every night and he wished that he could get rid of them.  The Veteran reported that he had had another "blackout" incident when he went motorcycle riding with his brother in March 2008 after which he required 17 stitches close to his right eye.  The Veteran reported that people who had observed his "blackout" spells told him that he did not have convulsions and that they could not tell he was in a "blackout" even though he did not remember what transpired.  The Veteran stated that after his motorcycle rolled over to the side, he talked to the police officer, called his wife to tell her that he had had a wreck.  The Veteran reported that his brother had observed all this but that all he could remember was riding on the bike and waking up in the hospital emergency room.  The Veteran reported having intrusive memories of Vietnam triggered by the sound of a helicopter (that was their mode of transportation in Vietnam) and certain smells such as during early spring when plants started to bloom.  Examination was essentially normal except that the Veteran's mood was dysphoric.  He was diagnosed as having PTSD; and the provider noted blackout spells of unknown etiology and work stress.  A GAF of 65 was assigned.

In October 2008, the Veteran reported that he continued to have nightmares and he felt worn out in the morning.  Examination was essentially normal except that the Veteran's mood was dysphoric.  

The Veteran underwent VA examination in October 2008 at which time he reported that he was undergoing individual psychotherapy which helped and that he had been prescribed Celexa and Seroquel which helped him sleep.  The Veteran reported having a depressed mood, low motivation, difficulty sustaining interest, fleeting impulsive suicidal ideation, increased appetite, and sleep impairment as well as being easily distracted.  He also reported nightmares once per week, intrusive and cue provoked memories particularly in the spring several times a week, possible flashbacks with dissociative component last occurring in February 2008, mild avoidance behaviors, hyperarousal symptoms including sleep impairment which had been alleviated on medication, daily concentration decline, mild hypervigilance and startle response according to situation/cues at no particular frequency.  Symptoms were noted to be daily, mild, and of less than one year's duration.  The Veteran was married to his third wife, had two adult sons, and was close to his youngest brother but lived within 25 miles of all of his brothers.  The Veteran reported that his social functioning had improved over the last 15 years.  He reported having one long-term friend.  The Veteran reported no current use of alcohol or other substance.  The Veteran reported difficulty following through with tasks due to decreased concentration.  He also reported that he had a sleep impairment but noted that it had been alleviated on medication and that he woke up once or twice a week after nightmares.  The Veteran reported six panic attacks since 1998 resulting in throat constriction and one blackout.  The examiner noted that it was unclear if the episode was a panic attack or another medical problem.  The examiner stated that the Veteran used an inhaler and had been told it could be asthma; it always happened at work.  Examination was essentially normal except that the Veteran reported impulsive suicidal thoughts with plan.  \

The examiner diagnosed the Veteran as having PTSD and depressive disorder, NOS.  The examiner noted that depression was a common coexisting disorder with PTSD but that this did not mean one disorder caused the other.  The examiner noted that depression differed from PTSD in that it was under the Mood Disorder classification where the predominant feature was disturbance of mood.  The mood was characterized as being down sad or depressed.  Appetite changes, psychomotor retardation or agitation, fatigue, feelings of worthlessness and possible suicidal thoughts were symptoms of depression.  The examiner noted that symptoms which could overlap with PTSD included insomnia, impaired concentration, social withdrawal, and diminished interest.  A GAF of 65 was assigned.

The examiner noted that the Veteran was not working at that time and had taken sick leave from work due to a conflict over medication usage and his ability to work the overtime shift work; that the Veteran's medication usage was prescribed for PTSD/ depression; that his conflict over his work schedule was an independent issue; and that he was not impaired at work and had a successful history of good performance in this role which he held for many years.  The examiner noted that the Veteran's depressed mood has been reported since his conflicts with his employer.  The examiner found that the Veteran's PTSD symptoms were transient or mild and caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that it was possible but speculative that the Veteran had a flashback experience at work while under stress in February 2008.  The examiner noted that the Veteran was able to work the day shift with no problem but when he took medication at night, he was not allowed to work the third shift when called in.  The examiner noted that although being called in to work the third shift happened infrequently, the Veteran's employer was inflexible on this restriction, and the Veteran had not been working for several months.  The examiner opined that the Veteran's PTSD symptoms would not preclude employment in similar settings while working a day shift.
 
Private treatment records from Linzey Faison Mental Health Associates indicate that in November 2008, the Veteran expressed suicidal ideation without intent.  In December 2008 and January 2009, the Veteran denied suicidal ideation.  

In a December 2008 letter, Dr. Scalf added that the Veteran had suffered blackouts; that he was cleared medically to be able to return to work with certain conditions; and that since these were not approved, he could not return to work because he had to continue his medical regimen.  Dr. Scalf noted that the Veteran could suffer another blackout if he were to return to direct patient care.  Dr. Scalf stated that there were no causes other than triggered by stress from work and that the Veteran isolated himself and had had dissociated states during treatment.  Dr. Scalf stated that because of the trauma suffered at work, the Veteran would not be able to return to work and was disabled for that line of direct care employment; and that under the circumstances at that time, he would be totally disabled for direct care employment.  

The Veteran was seen at VA in February 2009 for psychiatry evaluation.  He continued to report nightmares of Vietnam three to four times per week and intrusive thoughts which occurred with triggers such as a helicopter flying by.   The Veteran reported that the nightmares and flashbacks were like real life snapshots playing frame after frame complete with smells, colors of grass, etc.  The Veteran noted that when he was younger, he coped by drinking heavy, which also let him get some sleep.  Examination was essentially normal except that the Veteran's mood was mildly apprehensive and improving during the course of the session.  He was noted to be moderately depressed despite Citalopram.  The Veteran was diagnosed as having PTSD, panic disorder, depressive disorder NOS, dissociative episodes rule out seizures.  A GAF of 55 was assigned.  

In a February 2009 letter to VA, with respect to PTSD, Dr. Scalf stated that the Veteran had become increasingly aware of his symptoms after an incident at work when he had a blackout and reverted to behavior associated with his role as a soldier in Vietnam.  Dr. Scalf noted that the Veteran had found his short term memory becoming more difficult and that during his counseling sessions, the Veteran discussed the amount of stress that he was under.  Dr. Scalf noted that as the Veteran's counseling progressed, memories from Vietnam came back and could be attributed prior to the depression that he had been experiencing since the incident at work in March 2008.  Dr. Scalf noted that the Veteran met the DSM-IV criteria for PTSD and indicated that he experienced sleep impairment and nightmares, intrusive thoughts, flashbacks, avoidance, isolation, irritability and outbursts of anger, hypervigilance, difficulty concentrating, and memory problems.  Dr. Scalf diagnosed the Veteran as having PTSD and severe depression.  A GAF of 55 was assigned.  Dr. Scalf noted,

Many of [the Veteran's] medical problems can be caused or exacerbated by the stress from his PTSD.  He continues to experience problems most recently as he has been writing the background data for this report.  He has an inability to concentrate, memory impairment, and severe depression.  His VA PTSD 9411 rating is 70 on the Chronic Adjustment Disorder Scale.  Due to these conditions, I believe that he is totally disabled.  His prognosis is poor.

Private treatment records from Linzey Faison Mental Health Associates in March 2009 indicate that the Veteran expressed suicidal ideation but stated that he would not do anything.  It was noted that the Veteran seemed somewhat more irritable and that he was having issues with work.      

The Veteran underwent VA examination in May 2009 at which time the Veteran noted that his sleep and mood had improved since beginning therapy.  The Veteran reported experiencing a depressed mood three months prior when his dog passed away.  The Veteran denied experiencing anhedonia, and there were no signs of mania.  The Veteran reported that he had been married to his third wife for 20 years and described his marriage as "good."  He reported that he had two children from previous marriages and noted that he was "fairly close" to one son but "not as close as I'd like to be" with the other son.  The Veteran reported two close friends; and that his activities and leisure pursuits included gardening, attending church, caring for his dog, and riding his motorcycle.  There was no history of suicide attempts or violence.  The mental status examination was essentially normal except that the Veteran reported one panic attack in the prior twelve-month period, that all events occurred in confined places, and that his symptoms involved difficulty breathing and the urge to escape to less confined area.  The Veteran reported nightmares once the prior week, flashbacks, intrusive memories with no recent experiences, intense psychological distress once the prior month triggered by a sense of loss when his dog passed away, avoidance, feeling of detachment or estrangement, irritability three weeks prior, hypervigilance, startle response six months prior.  The examiner noted that the Veteran lost his job because he had not been able to work double shifts due to the sedating effects of his psychotropic medication and was looking for other work.  The examiner found that the Veteran was not unemployable due to PTSD.  The Veteran reportedly had a good marriage and only had mild/moderate social detachment (only 2 friends at present) due to PTSD.  The examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.    

A Functional Capacity Assessment was prepared in August 2009 for the Veteran's Social Security claim.  The evaluator noted that the Veteran had a high school education, and worked as a juvenile counselor house parent and maintenance repair person and was let go from his job in 2008 due to altercation on the job site.  The evaluator noted that the Veteran had a long history of PTSD stemming back to his military service in Viet Nam and had been in treatment with therapy and medications as well as a history of substance abuse (ETOH) with self reported sobriety of six years.  The evaluator noted that the Veteran was married for the third time, had grown children, and lived in his home with his wife and enjoyed motorcycle travelling.  The evaluator noted that during the day, the Veteran cooked, performed household chores, drove, shopped, and busied himself at home.  The examiner noted that the Veteran had responded well to medications but had had difficulties with some in the past due to sedation effects and headaches but appeared stable.  The evaluator noted that the Veteran was in psychiatric treatment at VA and had had local treatment and therapy as well; and that when not on medication, the Veteran had sleep disturbances and nightmares.  His July 2009 mental status evaluation indicated that he has an intact memory for recent and remote events, good insight and judgment, good fund of knowledge, and a neutral affect.  The evaluator found that the Veteran would be able to perform tasks on a sustained basis in a setting with very little contact with others receiving instructions in a non-accusatory fashion and with little contact with the general public.

The Veteran presented for VA mental health appointments from May 2009 to May 2014.  Examinations were essentially normal.  GAFs between 48 and 65 were assigned.  

In May 2009, the provider added the additional diagnosis of depression/mood cycling.  In June 2009, the Veteran reported mild to moderate depression and admitted that he went into depression about one week per month.  He was reevaluated for cyclical mood disorder.  The Veteran reported that when he was in his thirties, he had multiple symptoms of hypomania for one to two weeks every month and that the frequency of these episodes occurred less and less.  When hypomanic, he would sleep three to four hours and be fine; when depressed, he would sleep ten to twelve hours.  The examiner noted that the Veteran's mood disorder was complicated by the fact that he would drink on the weekends but that for the last six years, he had been essentially sober--yet he continued to dip into depressive cycles.  The examiner diagnosed the Veteran as having PTSD and bipolar disorder.  

In July 2009, the Veteran reported that he retired on medical disability from the State in April 2009 and was planning to apply for Social Security Disability.  In September 2009, the provider noted that the Veteran had no suicidal thinking and no panic attacks in six months and no recent flashbacks.  In December 2009, the provider diagnosed the Veteran as having PTSD, panic disorder, depressive disorder NOS, dissociative episodes.  

In March 2010, the Veteran reported that he was sleeping fine until he had a particularly bad nightmare one week prior and had not slept since then.  In May 2010, the Veteran reported that he had attended five PTSD Cognitive Processing Therapy group sessions.  He also reported that he was having no nightmares, no panic attacks, and had discontinued all his medications - he said that he was doing better off the medication.  He denied any mood cycles, although the provided noted, it had not been very long since discontinuation.  The Veteran reported that the first and most severe blackout was when he was trying to restrain an inmate and he tried to hurt him in 2008 and had subsequently had three.  He denied any recurrence of blackouts.  In November 2010, the Veteran reported that he just stayed at home, that it had been about two weeks since he had a panic attack, and that he continued to have nightmares every night.  The Veteran stated that he quit taking Abilify because dead people were coming and telling him that it was "ok for him to go with them."  The Veteran reported that he had has two to three visitations per week from deceased people when he was taking the Abilify and that the person who came the most was an old girlfriend who died in the 1980s of cancer.  The Veteran reported that his father and both grandparents visited him in his dreams.  The Veteran reported that his last "blackout" was in April 2009.  The provider noted that the Veteran reported previously that he had no nightmares for about six weeks after group therapy, then began having only occasional nightmares, but had had panic attacks when he heard helicopters going over head.  

In May 2011, the Veteran reported that he had finished with his group therapy the prior summer and that all his symptoms had been back for months.  The provider noted that the Veteran isolated but stated that he did not have panic attacks.  He reported that he was having nightmares every night and that he was getting a total of three to four hours of sleep.  The Veteran's mood was noted to be the same at every presentation.  He was noted to be wary of medications and reported that he would never kill himself due to his religious beliefs.  The provider noted that initially, the Veteran reported nightmare three to four times per week, but increased to nightly.  The Veteran stated that he did not take Prazosin because it gave him bizarre dreams, but he reported that he was having weird dreams every night.

In February 2012, the Veteran requested a session with a VA social worker because he was not getting sleep and was hoping that the social worker would talk to his therapist on his behalf.  The Veteran admitted to being depressed and had been free with his insults to others including law enforcement officials.  The social worker noted that on one hand, the Veteran reported being happiest at home in the woods with his dogs but on the other hand admitted to periodic thoughts of suicide but denied plan and intent.  It was also suggested that he had been allowing everyone around him to take control of his life and he had retreated to the safety of his home, venturing out only when he had to, making him a victim.  The Veteran also reported dreaming about the three women in his life, his first girlfriend who died of cancer, his grandmother, and his aunt, all deceased.  The Veteran indicated that the dreams were benign but at some point, each had told him that it was okay for him to come with them.  

The Veteran underwent VA examination in June 2012 at which time he reported recurrent distressing dreams of the event; efforts to avoid thought, feelings or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and hypervigilance.  In addition, the examiner indicated that Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  

The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner stated, 

The veteran reiterates that he has not worked since 2008 after being told by his employer that "if he couldn't work double shift he couldn't work there".  He reports that his prescribing physician had written a note stating that he "did not need to work double shift" as he needed to take his seroquel on a fixed schedule and he would fall asleep most likely on the 3rd shift.  It was noted on cprs by his current psychiatrist on 11-16-2010 that:  "He tells me that he wants to work and has but in over 100 applications he has not gotten a job.  He has had 3 interviews but when he tells them about the seroquel causing sedation they don't hire him.  At [his place of employment] the problem with seroquel was that he sometimes had to do shift work which he could not do due to Seroquel.  I have suggested that he not use the seroquel on nights when he has to do shift work.  He can only tolerate 200mg anyway."

It appears that the veteran is able to work even enjoyed his work and reports good performance but the issue of the medication contributed to the loss of his job.  Since then the facility closed.  I cannot opine that his PTSD symptoms alone cause significant occupational impairment in sedentary or physical tasks.  His sleep impairment whether due to depression or PTSD may cause him some reduced productivity.  He was able to perform 30/30 on the MMSE which is not suggestive of any cognitive problems that would hinder his employment. 
In March 2013, the Veteran's treating psychiatrist noted that trials of psychotropic medications failed including citalopram, sertraline, prazosin, clonidine, seroquel, lamictal, abilify, and trazodone.  The psychiatrist noted that the Veteran had had years of therapy for combat PTSD in the community with a therapist who was a Vietnam veteran.  The examiner noted anxiety and insomnia and assigned a GAF of 50.  

April 2013 records from the Emergency Department of Jackson Hospital indicate that the Veteran presented with complaints of chest pain.  The Veteran reported that he experienced shortness of breath and chest tightness at church the day prior and thought it was a panic attack but that he woke up that morning with similar symptoms.  The Veteran reported that the pain had worsened since onset, that the symptoms involved the substernal area, that there was no radiation of pain, and that the severity of the pain was moderate and described as pressure-like which worsened with position.  The Veteran reported that he had not had a similar problem in the past.  The Veteran denied psychiatric problems.  On examination, the Veteran was positive for anxiety but negative for depression and agitation.  The Veteran was diagnosed as having chest wall pain and panic attacks.  EKG was normal. 

In May 2013, the Veteran met with the social worker.  The Veteran reported that his primary care physician informed him that he would have to see mental health provider for the continuation of Ativan.  The social worker informed him that he would have to see his psychiatrist for medications.  The Veteran reported that after his mother-in-law was no longer staying in the home, out of the blue he developed a panic attack.  The Veteran stated he needed the Ativan to avoid the possibility of panic attacks when he went to church or other places.  When the social worker began to explore why he thought he would have an attack at church when he never had one there before, he became agitated and stated "okay, that's it, I've had enough" and walked out of the session.

The Veteran underwent VA examination in June 2014 which was essentially normal except that his attitude toward the examiner was noted to be attentive and manipulative.  The Veteran reported that he had slept an average of 6 hours per night for the prior 10 days with Temazepam but that prior to that, he was only sleeping about two to three hours per night.  He reported re-experiencing symptoms (intrusive memories, distressing memories triggered by cue, nightmares, physical reactions in response to triggers from trauma; avoidance and numbing symptoms (thinking/talking about trauma, people/places/activities that trigger distressing reminders of trauma, difficulty recalling important details from trauma, anhedonia, detachment, restricted range of affect, and sense of foreshortened future); increased arousal symptoms (impaired sleep, irritability/anger, decreased concentration).  The examiner stated that on objective examination, the Veteran exhibited intact attention and concentration as he was able to correctly spell a word forward and backwards, did serial 7s, and had no difficulties providing details regarding his whereabouts during a one-hour examination.  The examiner noted that the Veteran's subjective complaints of hypervigilance during the examination appeared out of proportion to objective examination findings.  The examiner explained that the Veteran moved the chair, was looking to the parking lot, and asked the examiner how she could work in a closed space.  He stated, "You all look like rats in a cage, like some kind of a lab rat."  After review of the claims file and interview with the Veteran, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD but diagnosed him as having anxiety NOS.  A GAF of 55 was assigned. 

The examiner stated that there was no objective evidence that "blackouts" reported by the Veteran were related to his service-connected condition of PTSD; that the Veteran denied suddenly acting or feeling as if a stressful military experience was happening again (as if he were reliving it); but that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner noted that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings.  He also noted that there was no objective evidence that Veteran's diagnosis of Anxiety Disorder NOS or PTSD (service connected condition) precluded him from obtaining and maintaining a gainful employment.  

The Veteran underwent VA examination in March 2016.  The Veteran reported dissociative reactions; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the trauma; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the individual to blame himself or others; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings); irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; and sleep disturbance.  

The examiner, however, stated that the PTSD symptoms reported by the Veteran were those endorsed by him on the PCL-5 as "moderate" or more severe during the past month.  The examiner stated, 

In the presence of an external incentive, and in the absence of the provision of or the ability to obtain additional information regarding the claimant's psychological functioning from impartial third parties, the validity of claimant's symptom endorsement on the PCL-5 is considered unknown and unable to be determined to a reasonable degree of professional certainty.

Mental status examination was essentially normal except that the mood presented as mildly dysphoric with generally somewhat constricted affect.  After review of the file and interview with the Veteran, he was diagnosed as having PTSD and unspecified depressive disorder.  The examiner stated that the diagnosis of unspecified depressive disorder was based on VA medical records exclusively and that the etiological relationship, if any, between the Veteran's diagnoses was unclear and could not be determined without resort to mere speculation.  The examiner noted that no symptoms were checked in the current examination because, according to the review of available records, the clinical interview in the current examination, and psychological test results, there was no reliable indication that the symptoms of PTSD the claimant experienced caused clinically significant social and occupational impairment.

Service connection has been established PTSD but not for any other psychiatric disability such as depressive disorder, panic disorder, bipolar disorder, anxiety, or dissociative episodes.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181 (1998).  

With respect to the Veteran's claimed "black out" episodes, the September 2008 provider indicated the Veteran's blackout spells were of unknown etiology.  The October 2008 VA examiner noted that it was unclear if the Veteran's blackout episode was a panic attack or another medical problem.  The examiner also noted that it was possible but speculative that the Veteran had a flashback experience at work while under stress in February 2008.  The June 2014 examiner stated that there was no objective evidence that "blackouts" reported by the Veteran were related to his service-connected condition of PTSD; that the Veteran denied suddenly acting or feeling as if a stressful military experience was happening again (as if he were reliving it); but that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  
  
With respect to the Veteran's symptoms of depression, the October 2008 VA examiner noted that depression was a common coexisting disorder with PTSD but that this did not mean one disorder caused the other; that depression differed from PTSD in that it is under the Mood Disorder classification where the predominant feature is disturbance of mood; and that symptoms which could overlap with PTSD were insomnia, impaired concentration, social withdrawal, and diminished interest.  In a February 2009 letter, Dr. Scalf noted that the Veteran met the DSM-IV criteria for PTSD and indicated that he experienced sleep impairment and nightmares, intrusive thoughts, flashbacks, avoidance, isolation, irritability and outbursts of anger, hypervigilance, difficulty concentrating, and memory problems.  He also stated that many of the Veteran's medical problems could be caused or exacerbated by the stress from his PTSD and that he had an inability to concentrate, memory impairment, and severe depression.  The March 2016 VA examiner stated that the diagnosis of unspecified depressive disorder was based on VA medical records exclusively and that the etiological relationship, if any, between the Veteran's diagnoses was unclear and could not be determined without resort to mere speculation.  

As an etiology of the Veteran's "blackout" episodes and depressive symptoms separate and apart from the Veteran's service-connected PTSD has not been found, the Board has considered all of the Veteran's psychiatric symptoms as part and parcel of his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

As such, the Board finds that during the entire appeal period, at its worst, the Veteran's psychiatric symptoms as well as GAF scores reflect occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's psychiatric symptoms reflect occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The Board acknowledges that mental status examinations during the entire appeal period have been essentially normal.  Although there is medical evidence that characterizes the Veteran's psychiatric symptoms as mild to moderate and falling within the 10, 30, and 50-percent evaluations, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise. Taking such evidence into account, the Board finds that the Veteran's service-connected PTSD disability has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Since the beginning of the appeal period, the Veteran has reported depression, anxiety, nightmares causing sleep impairment, flashbacks, and suicidal ideation.   In addition, throughout the appeal, the Veteran has reported avoidance, feeling of detachment or estrangement, irritability, hypervigilance, and exaggerated startle response.  Dr. Scalf noted in February 2009 that the Veteran met the DSM-IV criteria for PTSD and indicated that he experienced sleep impairment and nightmares, intrusive thoughts, flashbacks, avoidance, isolation, irritability and outbursts of anger, hypervigilance, difficulty concentrating, and memory problems.  Dr. Scalf also noted that the Veteran suffered from severe depression.    

The Veteran testified in September 2015 that he was not being treated at that time for PTSD and that the majority of his panic attacks occurred while working a high-stress job in the juvenile detention system.  The Veteran reported that he had depression which made it difficult to leave the house and that if it wasn't for his dogs, he would stay inside.  The Veteran testified that he had flare-ups of temper and a tendency to throw things and break things.  The Veteran testified that he usually retired to bed at 9:00 at night but that it was sometimes not until 1:00 or 2:00 in the morning that he dozed off.  The Veteran reported that the best two hours of sleep he got was between 4:00 and 6:00 in the morning because his wife got up at 4:00 a.m. and he could sleep soundly for two hours because he knew that there was someone paying attention and on guard.  The Veteran testified that since his wife worked, it was his responsibility to do the shopping, take the dogs to the vet, and pick up prescriptions.  The Veteran testified that his wife would give him a list of things to do which he would look at on Monday.  He stated that he tried to accomplish everything on Tuesday because he knew that there would be hardly anybody in the local grocery store at that time.  The Veteran stated that he and his wife went out to eat on Thursday nights because that was the restaurant's slow night.  The Veteran testified that on Sundays, his wife made him go to church; other than that, he stayed at home. 

It does appear that during the appeal period, while taking medication and attending group therapy sessions, his psychiatric symptoms had decreased and his participation in social activities increased.  Despite the improvement in the Veteran's psychiatric symptoms at that time, the Board finds that during the appeal period, at its worst, the Veteran's psychiatric symptoms were shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  Additionally, his symptoms have not been of such frequency, duration or severity to equate to total social and occupational impairment.  As noted above, their severity has waxed and waned through this period, and his more severe symptoms have not been frequent or enduring throughout the appeal period.  Giving the Veteran the benefit of the doubt, his symptoms equate to a 70 percent rating, thus a total schedular rating is not warranted.

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein that grants a 70 percent rating for PTSD, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) during the entire appeal period.  The central inquiry is "whether the [V]eteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran has not held full time work at any time since May 2008.  

In May 2008, Dr. Scalf noted that the Veteran could perform his job assignment during his normal shift assignment with the regimen.  In a July 2008 letter, Dr. Scalf also added that the Veteran could work additional shifts as long as he could maintain his medication regimen.  In August 2008, Dr. Scalf added that the Veteran had been able to handle the stress relatively well with the insecurities related to his job and that he felt that he could continue to provide excellent treatment to the young men with the minor adjustments to his schedule.  In his letter to VA in December 2008, Dr. Scalf stated that because of the trauma suffered at work, the Veteran would not be able to return to work and was disabled for that line of direct care employment; and that under the circumstances at that time, he would be totally disabled for direct care employment.  

The October 2008 VA examiner noted that the Veteran was not working at that time and had taken sick leave from work due to conflict over medication usage and his ability to work overtime shift work; that the Veteran's medication usage was prescribed for PTSD/depression; that his conflict over his work schedule was an independent issue; and that he was not impaired at work and had a successful history of good performance in this role which he held for many years.  

The May 2009 VA examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.    

The examiner who conducted the Functional Capacity Assessment in August 2009 for the Veteran's Social Security Disability claim found that the Veteran would be able to perform tasks on a sustained basis in a setting with very little contact with others receiving instructions in a non-accusatory fashion and with little contact with the general public.  

A February 2010 Vocational Rehabilitation Counseling Record Narrative Report noted,

The Veteran is considered to have a serious employment handicap due to the delimiting effects of his service connected PTSD, Hearing Loss, and Tinnitus.  Symptoms include mood swings, periods of depression, decreased stamina and functional limitations.  These symptoms have an identifiable, measurable or observable causal effect on the overall vocational impairment.  Additionally, his medication regimen restricts him to ordinary straight shift work.  His training and certifications are in an industry that requires 24 hours care.  ... After a review of the veteran's information obtained on the VA Form 28-1902W, medical documentation, and the veteran's own self report, it can[]not be determined that the veteran could feasibly participate in a program of vocational rehabilitation that would prepare him for work despite the severity of the vocational impairments as decreased above.  ...  The analysis of the evidence in the CER File does support a significant vocational impairment that could prevent the veteran from preparing for, obtaining, and retaining gainful employment, however, [the Veteran] has reported success in treatment received to address associated symptoms of his Service Connected Disabilities. ... He desires chapter 31 services to seek employment opportunities in Auto Restoration/Repair.  The veteran is determined to be entitled to receive benefits under the VR & E Program, however, feasibility can[]not be determined at this time.  After researching the local colleges, [the Veteran] will enter into an IEEP for one semester to determine feasibility, which if determined, will then be entered into an IWRP for training in the field agreed upon by this veteran and the assigned case manager.

In an August 2010 letter to the Veteran, VA denied the Veteran's application for Vocational Rehabilitation and Employment service.  The letter noted that it had been determined that the Veteran's disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment.  The letter noted that the decision was based on the information development as a result of the Veteran's last meeting the Rehabilitation Counselor and that the severity of the Veteran's service-connected disabilities, the medical treatment notes, and the result of the assessment performed by the employment counselor were considered in making the decision.

In an October 2011 Social Security Decision, the Administrative Law Judge found that the Veteran had degenerative disc disease of the cervical and lumbar spines, major depressive disorder, panic disorder with agoraphobia, bipolar disorder, and PTSD and that these impairments caused more than minimal limitation in the Veteran's ability to perform work related activities.  The Judge found that the record substantiated obvious mental impairments that precluded work on a regular and continuing basis.  The Judge noted, 

Shortly after the hearing opened, the undersigned granted the claimant's request to change seats because he could not stand to be in a location where he "can't keep an eye on [the door]."  He reported that his mental problems "all started in February of 2008" after having buried his PTSD symptoms with drugs, alcohol and violence for 38 years.  ... He initially treated with ... D. Scalf, PhD, for PTSD and recurrent depression ... By December 10, 2008, Dr. Scalf determined the claimant disabled from work due to the incident that the claimant testified to at the hearing.  ...  On February 25, 2009, Dr. Scalf opined the claimant "totally disabled" with poor prognosis.  ...   Accordingly, Dr. Scalf's treatment notes and opinions support the undersign's finding that the claimant is disabled, as well as the claimant's alleged onset date.

The claimant has also treated ... at the VA for PTSD, panic disorder, and bipolar disorder with dissociative episodes.  He endorsed numerous side effects from medications including hallucinations of dead people on Abilify.  Despite consistent treatment his GAF scores generally ranged from 48-50, indicative of serious symptoms with rare and brief periods of unsustained improvement ...  

The June 2012 examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

The June 2014 VA examiner noted that there was no objective evidence that Veteran's diagnosis of Anxiety Disorder NOS or PTSD (service connected condition) precluded him from obtaining and maintaining a gainful employment.  

The March 2016 examiner noted that according to the review of available records, the clinical interview in the current examination, and psychological test results, there was no reliable indication that the symptoms of PTSD the claimant experienced caused clinically significant social and occupational impairment.

In this case, service connection has been established for hearing loss (70 percent disabling) and tinnitus (10 percent disabling) as well as PTSD (70 percent disabling).  At the June 2012 VA examination, the Veteran reported having difficulty understanding people.  

Vocational Rehabilitation records indicate that the Veteran worked from July 1998 to May 2008 as a Group Treatment Leader Supervisor in a Juvenile Offender Correction Center, from July 1996 to July 1998 as a Houseparent at a School for Boys, From January 1990 to April 1996 as a Maintenance/Repairman at a State Recreational Center, from November 1985 to July 1989 in various positions ranging from Vocational Instructor to Director of Operations at a youth offender facility, from February 1974 to September 1984 as a Firefighter/EMT, from May 1970 to November 1973 as a Line Crew worker for a telephone company.  The Veteran graduated from high school and took various courses at a community college, a junior college, and a technical education center.  

The Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354   (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  The Board does, however, find significant that the October 2011 SSA decision which stated that the record substantiated obvious mental impairments that preclude work on a regular and continuing basis.  The Board finds it difficult to envision gainful non-sheltered employment that would permit accommodations needed by the Veteran.

Thus, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities, standing alone, prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Indeed, the record supports a finding that the TDIU would be warranted on the basis of PTSD alone.  See e.g. 38 C.F.R. § 4.2 (2016) (each disability must be considered from the point of view of the Veteran working or seeking work).      

In reaching this determination, the Board acknowledges that the Veteran has non-service-connected disabilities that affect his ability to work. Nevertheless, the Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period since July 17, 2009.  38 U.S.C.A. §§ 1155, 5107(b).


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


